Citation Nr: 1135451	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  06-13 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to compensation benefits for erectile dysfunction under the provisions of 38 U.S.C.A. § 1151 (West 2002).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran had active military service from June 1971 to July 1972.

This appeal to the Board of Veterans' Appeals (Board) arises from September 2005 rating decision in which the RO, inter alia, denied entitlement to compensation for erectile dysfunction under the provisions of 38 U.S.C.A. § 1151.  

In April 2007, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

In June 2009 the Board issued a decision that denied the benefit claimed.  The Veteran thereupon appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In March 2011 the Court issued a Memorandum Decision that vacated the Board's decision and remanded the case to the Board for further consideration.


REMAND

The Court directs the Board to consider whether the Veteran was provided informed consent prior to penile prosthesis surgery in compliance with 38 C.F.R. § 3.361(d)(1)(ii) and 38 C.F.R. § 17.32, the governing regulations for such consent.  

The Court orders specific consideration of whether VA provided informed consent prior to the insertion of the penile prosthesis in March 1994 which was later removed secondary to infection.  

The Court also orders that the VA provide the Veteran with full notice regarding informed consent, to include notice as to 38 C.F.R. § 17.32.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should fully provide notice to the Veteran as to informed consent in connection with 38 U.S.C.A. § 1151, to include the provisions of 38 C.F.R. § 3.361(d)(1)(ii) and 38 C.F.R. § 17.32.

2.  The RO or the AMC should also undertake any other development it determines to be warranted.

3.  Then, the RO or the AMC should readjudicate the issue on appeal, fully considering 38 C.F.R. § 3.361(d)(1)(ii) and 38 C.F.R. § 17.32 and all other pertinent law and regulations.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran a supplemental statement of the case and afford him the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


